

116 S2120 IS: Government Bailout Prevention Act
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2120IN THE SENATE OF THE UNITED STATESJuly 15, 2019Mr. Young (for himself, Mr. Toomey, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the provision of Federal funds to State and local governments for payment of
			 obligations, to prohibit the Federal Reserve Banks, the Department of the
			 Treasury, and other Federal agencies from financially assisting State and
			 local governments that have defaulted on their obligations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Government Bailout Prevention Act. 2.DefinitionIn this Act, the term State means—
 (1)any of the several States; (2)the District of Columbia; and
 (3)any territory or possession of the United States. 3.Prohibition on the use of Federal funds to pay or guarantee State and local obligations (a)In generalNotwithstanding any other provision of law, no Federal funds may be used to purchase or guarantee obligations of, issue lines of credit to, or provide direct or indirect grants-and-aid to, any State government, municipal government, local government, or county government which, on or after January 1, 2019, has filed for bankruptcy, has defaulted on its obligations, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government.
			(b)Limit on Use of
 Borrowed FundsThe Secretary of the Treasury shall not, directly or indirectly, use general fund revenues or funds borrowed pursuant to title 31, United States Code, to purchase or guarantee any asset or obligation of any State government, municipal government, local government, or county government, or otherwise to assist such government entity, if, on or after January 1, 2019, that State government, municipal government, or county government has defaulted on its obligations, has filed for bankruptcy, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government.
			(c)Prohibition on
 Federal Reserve assistanceNotwithstanding any other provision of law, no Federal Reserve Bank may provide or extend to, or authorize with respect to, any State government, municipal government, local government, county government, or other entity that has taxing authority or bonding authority, any funds, loan guarantees, credits, or any other financial instrument, including the purchasing of the bonds of such State, municipality, locality, county, or other bonding authority, or to otherwise assist such government entity under any authority of any Federal Reserve Bank.
 (d)LimitationSubsections (a) through (c) shall not apply to Federal assistance provided in response to a declared disaster.
 4.ApplicabilityThe prohibition under section 3— (1)includes debt restructuring or any other related activity; and
 (2)does not include— (A)any discretionary appropriations or direct spending, as those terms are defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)); and
 (B)any grant awarded by the United States to the State government, municipal government, local government, or county government.